DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claim 5 is withdrawn due to Applicant’s amendment filed on July 28, 2022.
The 35 U.S.C. 103 rejection of claim 5 over Tomoguchi in view of Choi, is withdrawn due to Applicant’s amendment filed on July 28, 2022.

Repeated Rejections
The 35 U.S.C. 103 rejection of claims 1-4, 6-15 over Tomoguchi in view of Choi is repeated below for the same reasons previously of record in the Office action mailed on April 28, 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoguchi (US 2007/0148483) in view of Choi (US 2017/0101561).
Regarding claim 1, Tomoguchi teaches an adhesive composition ([0026]) comprising: a polyvinyl alcohol binder ([0026]) and a crosslinking agent ([0026]).  Although Tomoguchi teaches that the adhesive composition further comprises an acid ([0030]), Tomoguchi fails to teach that the acid is a compound of Formula 1 of Applicant.
However, Tomoguchi teaches that the adhesive composition further comprises a silane compound (coupling agent [0032]).
Choi teaches that an adhesive composition comprising a crosslinking agent ([0031-0032]) and a silane compound (coupling agent [0033]), further comprises an acid (strong acid, maximum amount of 0.1 parts by weight [0037]) that is a compound of Formula 1 of Applicant, where R of Applicant = an alkyl group or a haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0036]), to increase the activity of the silane compound (coupling agent [0012]), for the purpose of enhancing adhesion strength ([0037], largely enhancing adhesive strength [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further comprised a compound of Formula 1 of Applicant as the acid along with the silane compound in the adhesive composition of Tomoguchi, to increase the activity of the silane compound, in order to enhance the adhesion strength, as taught by Choi.
Regarding claim 2, Tomoguchi teaches that the polyvinyl alcohol binder is an aqueous binder (aqueous solution [011]).
Regarding claim 3, Tomoguchi teaches that the polyvinyl alcohol binder includes an acetoacetyl group ([0010]).
Regarding claim 4, Tomoguchi teaches that the crosslinking agent is a melamine-based crosslinking agent (methylolmelamine, alkylated methylolmelamine [0026])
Regarding claim 6, Tomoguchi teaches that the crosslinking agent is in a ratio of 10 to 25 parts by weight relative to 100 parts by weight of the binder (polyvinyl alcohol-based resin [0027]) which is within the claimed range of 5 to 50 parts by weight.
Regarding claims 7-8, Choi teaches that in Formula 1 of Applicant, R is a perfluoroalkyl group (trifluoromethanesulfonic acid [0036]) which is a species of haloalkyl group, for the purpose of enhancing adhesion strength, as described above.
Regarding claim 9, Choi teaches that the compound of Formula 1 of Applicant, is in a ratio of 0.1 parts by weight relative to 100 parts by weight of the binder (acrylic copolymer [0037]), for the purpose of enhancing adhesion strength ([0037]).
Accordingly, the compound of Formula 1 of Applicant, is in a ratio of 0.1 parts by weight relative to 100 parts by weight of the binder, of the adhesive composition of Tomoguchi, as modified by Choi, which is within the claimed range of 0.1 to 20 parts by weight, for the purpose of enhancing adhesion strength, as described above.
Regarding claim 10, Tomoguchi teaches that the adhesive composition further comprises a silane compound (coupling agent [0032]).
Regarding claim 11, Tomoguchi is silent regarding a species of the silane compound.
However, Choi teaches that the silane compound (silane coupling agent [0033]) is preferably 3-glycidoxypropyltriethoxysilane ([0034]) which is a silane compound represented by Formula 3 of Applicant, in which R1 of Applicant is a glycidoxypropyl group which is a species of a glycidoxyalkyl group, R2 of Applicant is an ethoxy group which is a species of an alkoxy group, and n of Applicant is 1 (3-glycidoxypropyltriethoxysilane [0034]), for the purpose of enhancing adhesion to a substrate ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a silane compound represented by Formula 3 of Applicant, as the silane compound in the adhesive composition of Tomoguchi, in order to enhance adhesion to a substrate, as taught by Choi. 
Regarding claim 12, Choi teaches that the silane compound is in a ratio of 2 parts by weight relative to 100 parts by weight of the binder (acrylic copolymer [0035]), for the purpose of enhancing adhesion strength ([0035]).
Accordingly, the silane compound is in a ratio of 2 parts by weight relative to 100 parts by weight of the binder, of the adhesive composition of Tomoguchi, as modified by Choi, which is within the claimed range of 0.1 to 20 parts by weight, for the purpose of enhancing adhesion strength, as described above.
Regarding claims 13-14, Tomoguchi teaches a polarizing plate ([0034]) which is a species of optical laminate, comprising: a polarizer ([0034]) which is a species of a first optical film (film [0038]); a protective film ([0034]) which is a species of a second optical film; and an adhesive layer of the adhesive composition (the adhesive [0033-0034]), wherein the adhesive layer attaches the first optical film (polarizer) and the second optical film (protective film) to each other (adhere a transparent protective film to a polarizer with the adhesive [0033]).
Regarding claim 15, Tomoguchi teaches an image display device (liquid crystal display [0083]) comprising the optical laminate (optical film [0083], polarizing plate [0079]).

New Rejections
Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoguchi in view of Choi, as applied to claims 1-4, 6-15 above.
Tomoguchi, as modified by Choi, teaches the adhesive composition comprising the melamine-based crosslinking agent, as described above.  In addition, Tomoguchi teaches that the melamine-based crosslinking agent is methylolmelamine ([0026]) which is represented by Formula 2 of Applicant, where one R’ of Applicant is a hydroxymethyl group which is a species of hydroxyalkyl group, while the other R’s of Applicant are each a hydrogen.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoguchi in view of Choi as applied to claims 1-4, 6-16 above, and further in view of Shimada (Clarivate Analytics English translation of JP 2004-315430).
Tomoguchi, as modified by Choi, teaches the adhesive composition comprising the compound of Formula 1, as described above.
Regarding claim 17, Tomoguchi, as modified by Choi, fails to teach that R of Formula 1, is a haloalkylaryl group.  
However, Choi teaches that the compound of Formula 1 in which R is an alkyl group or a haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0036]), is a strong acid ([0036]) to increase the activity of the designated silane compound (coupling agent [0012]), for the purpose of enhancing adhesion strength ([0037], largely enhancing adhesive strength [0012]).
Shimada teaches that as a strong acid ([0035]), instead of a compound of Formula 1 in which R is an alkyl group or a haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0042]), a compound of Formula 1 in which R is a haloalkylaryl group can be used (4-fluorophenylmethylsulfonic acid [0042], 2-trifluoromethylbenzenesulfonic acid [0041]).
Therefore, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have provided a compound of Formula 1 where R is a haloalkylaryl group instead of an alkyl group or a haloalkyl group, as the compound of Formula 1 in the adhesive composition of Tomoguchi, as modified by Choi, to increase the activity of the designated silane compound, in order to enhance the adhesion strength, as taught by Choi.
Regarding claim 18, Tomoguchi, as modified by Choi, fails to teach that R of Formula 1, is branched.
However, Choi teaches that the compound of Formula 1 in which R is a straight alkyl or haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0036]), is a strong acid ([0036]) to increase the activity of the designated silane compound (coupling agent [0012]), for the purpose of enhancing adhesion strength ([0037], largely enhancing adhesive strength [0012]).
Shimada teaches that as a strong acid ([0035]), instead of a compound of Formula 1 in which R is a straight alkyl or haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0042]), a compound of Formula 1 in which R is a branched alkyl group can be used (4-isopropylbenzene sulfonic acid [0041]).
Therefore, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have provided a compound of Formula 1 where R is a branched alkyl group instead of a straight alkyl or haloalkyl group, as the compound of Formula 1 in the adhesive composition of Tomoguchi, as modified by Choi, to increase the activity of the designated silane compound, in order to enhance the adhesion strength, as taught by Choi.
Regarding claim 19, Tomoguchi, as modified by Choi, fails to teach that R of Formula 1, is cyclic.
However, Choi teaches that the compound of Formula 1 in which R is an acyclic alkyl or haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0036]), is a strong acid ([0036]) to increase the activity of the designated silane compound (coupling agent [0012]), for the purpose of enhancing adhesion strength ([0037], largely enhancing adhesive strength [0012]).
Shimada teaches that as a strong acid ([0035]), instead of a compound of Formula 1 in which R is an acyclic alkyl or haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0042]), a compound of Formula 1 in which R is a cyclic alkyl group, can be used (cyclopentanesulfonic acid [0039]).
Therefore, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have provided a compound of Formula 1 where R is a cyclic alkyl group instead of an acyclic alkyl or haloalkyl group, as the compound of Formula 1 in the adhesive composition of Tomoguchi, as modified by Choi, to increase the activity of the designated silane compound, in order to enhance the adhesion strength, as taught by Choi.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoguchi (US 2007/0148483) in view of Choi (US 2017/0101561) and Shimada (Clarivate Analytics English translation of JP 2004-315430).
Tomoguchi teaches an adhesive composition ([0026]) comprising: a polyvinyl alcohol binder ([0026]) and a crosslinking agent ([0026]).  Although Tomoguchi teaches that the adhesive composition further comprises an acid ([0030]), Tomoguchi fails to teach that the acid is a compound of Formula 1 of Applicant.
However, Tomoguchi teaches that the adhesive composition further comprises a silane compound (coupling agent [0032]).
Choi teaches that an adhesive composition comprising a crosslinking agent ([0031-0032]) and a silane compound (coupling agent [0033]), further comprises an acid (strong acid, maximum amount of 0.1 parts by weight [0037]) that is a compound of Formula 1 of Applicant, where R of Applicant = an alkyl group or a haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0036]), to increase the activity of the silane compound (coupling agent [0012]), for the purpose of enhancing adhesion strength ([0037], largely enhancing adhesive strength [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further comprised a compound of Formula 1 of Applicant as the acid along with the silane compound in the adhesive composition of Tomoguchi, to increase the activity of the silane compound, in order to enhance the adhesion strength, as taught by Choi.
Tomoguchi, as modified by Choi, fails to teach that R of Formula 1, is branched.
However, Choi teaches that the compound of Formula 1 in which R is a straight alkyl or haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0036]), is a strong acid ([0036]) to increase the activity of the designated silane compound (coupling agent [0012]), for the purpose of enhancing adhesion strength ([0037], largely enhancing adhesive strength [0012]).
Shimada teaches that as a strong acid ([0035]), instead of a compound of Formula 1 in which R is a straight alkyl or haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0042]), a compound of Formula 1 in which R is a branched alkyl group can be used (4-isopropylbenzene sulfonic acid [0041]).
Therefore, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have provided a compound of Formula 1 where R is a branched alkyl group instead of a straight alkyl or haloalkyl group, as the compound of Formula 1 in the adhesive composition of Tomoguchi, as modified by Choi, to increase the activity of the designated silane compound, in order to enhance the adhesion strength, as taught by Choi.

Response to Arguments
Applicant's arguments regarding the combination of Tomoguchi in view of Choi, have been fully considered but they are not persuasive. 


Applicant argues that the inclusion of the compound of Formula 1, in combination with the polyvinyl alcohol binder and the crosslinking agent, produces an unexpected benefit in solution stability, and that this enhanced stability is an emergent property that is not predicted by the prior art.
Applicant is respectfully apprised that Tomoguchi is the primary reference that teaches the adhesive composition ([0026]) comprising: the polyvinyl alcohol binder ([0026]), the crosslinking agent ([0026]) and an acid ([0030]).  Although Tomoguchi fails to teach that the acid is a compound of Formula 1 of Applicant, Tomoguchi teaches that the adhesive composition further comprises a silane compound (coupling agent [0032]).
Choi teaches that an adhesive composition comprising a crosslinking agent ([0031-0032]) and a silane compound (coupling agent [0033]), further comprises an acid (strong acid, maximum amount of 0.1 parts by weight [0037]) that is a compound of Formula 1 of Applicant, where R of Applicant = an alkyl group or a haloalkyl group (methanesulfonic acid and trifluoromethanesulfonic acid [0036]), to increase the activity of the silane compound (coupling agent [0012]), for the purpose of enhancing adhesion strength ([0037], largely enhancing adhesive strength [0012]), thus providing the motivation to modify and hence improve the adhesion strength of the adhesive composition of Tomoguchi.
Accordingly, although Choi fails to teach that the inclusion of the compound of Formula 1, in combination with the polyvinyl alcohol binder and the crosslinking agent, produces an enhanced solution stability that is an emergent property, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant argues that Choi teaches that all strong acids are equivalents and fails to teach or suggest that acids of Formula 1 would have stability-enhancing properties. 
Applicant is respectfully apprised that Choi teaches two compounds of Formula 1 (methanesulfonic acid and trifluoromethanesulfonic acid [0036]) out of eight strong acids (oxalic acid, nitroacetic acid, chloroacetic acid, p-toluenesulfonic acid, benzenesulfonic acid, methanesulfonic acid, trifluoromethanesulfonic acid and phenylphosphonic acid [0036]) which make up 25% of the very small list of eight strong acids, eight being a very reasonable number that is well within the domain of routine experimentation.  
In addition, the comparative example 4 in Table 1 of the specification, is the only comparative example that includes an acid along with the binder and the crosslinking agent, the acid being the relatively weak acetic acid, not the much stronger acids in the list of eight strong acids taught by Choi.
Moreover, Choi teaches that inclusion of the compound of Formula 1, increases the activity of the silane compound (coupling agent [0012]), for the purpose of enhancing adhesion strength ([0037], largely enhancing adhesive strength [0012]), thus providing the motivation to modify and hence improve the adhesion strength of the adhesive composition of Tomoguchi.  
Accordingly, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant argues that selecting a species within Choi’s genus of strong acids has not properly given weight to the unexpected enhancement in solution stability.
Applicant is respectfully apprised that Choi teaches two compounds of Formula 1 (methanesulfonic acid and trifluoromethanesulfonic acid [0036]) out of eight strong acids (oxalic acid, nitroacetic acid, chloroacetic acid, p-toluenesulfonic acid, benzenesulfonic acid, methanesulfonic acid, trifluoromethanesulfonic acid and phenylphosphonic acid [0036]) which make up 25% of the very small list of eight strong acids, eight being a very reasonable number that is well within the domain of routine experimentation.  
In addition, the comparative example 4 in Table 1 of the specification, is the only comparative example that includes an acid along with the binder and the crosslinking agent, the acid being the relatively much weaker acetic acid, not the much stronger acids in the list of eight strong acids taught by Choi.
Moreover, Choi teaches that inclusion of the compound of Formula 1, increases the activity of the silane compound (coupling agent [0012]), for the purpose of enhancing adhesion strength ([0037], largely enhancing adhesive strength [0012]), thus providing the motivation to modify and hence improve the adhesion strength of the adhesive composition of Tomoguchi.  
Accordingly, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  


Conclusion
Applicant's amendment adding new claims 17-21, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782